 

[image_008.jpg] 

 



 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

PARTIES

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC. (''Creditor'')

INSPIREMD, INC. (“Customer'')

BANK LEUMI USA (''Bank'')

___________________________________________________________ (''Banking Office'')

 

BACKGROUND

 

Customer has granted Creditor a security interest in a deposit account
maintained by Bank for Customer and in all funds heretofore or hereafter
deposited into that account, including any interest earned thereon. The Parties
are entering into this agreement to perfect Creditor’s security interest in that
account.

 

AGREEMENT

 

1.The Account

 

Bank represents and warrants to Creditor that Bank maintains deposit account no.
22-655409-18 (such account, together with all cash, funds, items, instruments
and other amounts now or hereafter deposited into or held therein, and all
interest thereon, the ''Account'') for Customer at the Banking Office and that,
as of the date hereof, Bank does not know of any claim to or interest in the
Account or any other control agreement with respect to the Account, except for
claims and interests of the parties referred to in this agreement.

 

2.Control of Account by Creditor

 

a. Bank shall execute transactions in the Account at the direction of Customer
unless and until Bank receives from Creditor a written Notice of Exclusive
Control in substantially the form of Exhibit A hereto (a “Notice of Exclusive
Control”); provided, that in the event that Bank at any time receives
conflicting instructions from Customer and Creditor, Bank shall only execute the
instructions originated by Creditor. Upon receipt of a Notice of Exclusive
Control, Bank will immediately (i) comply only with instructions and other
directions as to the withdrawal or disposition of any funds credited to the
Account and as to any other matters relating to the Account (“Orders”),
originated by Creditor, without Customer's further consent, (ii) cease complying
with Orders originated by Customer or any other person/entity, and (iii) neither
accept nor comply with any instructions from Customer withdrawing or
transferring any funds or other property from the Account nor deliver any
property in the Account to Customer nor pay any free credit balance or other
amount owing from Bank to Customer with respect to the Account without the
specific prior written consent of Creditor.

 

b. Bank may rely on a Notice of Exclusive Control purportedly signed by Creditor
and shall have no duty to investigate or make any determination as to the
validity, genuineness or propriety thereof, or the facts giving rise thereto.
This Agreement does not create or impose any obligation or duty upon Bank other
than those expressly set forth herein.

 

3.Priority of Creditor’s Security Interest; Rights Reserved by the Bank

 

a. Bank agrees that all of its present and future rights, interests, liens and
security interests with respect to the Account (including, without limitation,
rights of setoff, recoupment, banker’s lien, chargeback or otherwise) are
subordinate to Creditor's present and future rights, interests, liens and
security interests with respect to the Account; provided, however, that Creditor
agrees that nothing herein subordinates or waives, and that Bank expressly
reserves, all of its present and future rights (whether described as rights of
setoff, banker's lien, chargeback or otherwise, and whether available to Bank
under the law or under any other agreement between Bank and Customer concerning
the Account, or otherwise) with respect to: (i) items deposited to the Account
and returned unpaid, whether for insufficient funds or for any other reason, and
without regard to the timeliness of return of any such items; (ii) checks paid,
or other payment orders executed in good faith against uncollected funds in the
Account provided Bank does not have reasonable cause to doubt the collectibility
of such uncollected funds; (iii) claims of breach of the transfer or presentment
warranties arising under the applicable Uniform Commercial Code made against
Bank in connection with items deposited to the Account; and (iv) Bank's usual
and customary charges for services rendered in connection with the Account.

 



 

 

 

b. Except as otherwise required by law, Bank will not agree with any third party
that Bank will comply with Orders originated by such third party.

 

4.Statements; Notices of Adverse Claims

 

Bank may disclose to Creditor such information concerning the Account as
Creditor may from time to time reasonably request; provided, however, that Bank
shall have no obligation to disclose to Creditor any information which Bank does
not ordinarily make available to its depositors. Bank will use reasonable
efforts promptly to notify Creditor and Customer if any other person claims that
it has a property interest in the Account.

 

5.Bank's Responsibility

 

a. Except for permitting a withdrawal or other action in violation of section 2,
above, Bank will not be liable to Creditor for complying with Orders from
Customer that are received by Bank before Bank receives and has had a reasonable
opportunity to act (but not more than two business days) on a contrary Order
from Creditor.

 

b. Bank will not be liable to Customer for complying with Orders originated by
Creditor, even if Customer notifies Bank that Creditor is not legally entitled
to issue Orders, unless Bank takes the action after it is served with an
injunction, restraining order or other legal process enjoining it from doing so,
issued by a court of competent jurisdiction, and has had a reasonable
opportunity to act on the injunction, restraining order or other legal process.

 

c. This agreement does not create any obligation of Bank except for those
expressly set forth in this agreement. In particular, Bank need not investigate
whether Creditor is entitled under Creditor's agreements with Customer to give
Orders. Bank may rely on notices and communications it believes are given by the
appropriate party.

 

6.Indemnity

 

Customer will indemnify Bank, its officers, directors, employees, and agents
against claims, liabilities, and expenses arising out of this agreement
(including reasonable attorneys' fees and disbursements), except to the extent
the claims, liabilities, or expenses are caused by Bank's gross negligence or
willful misconduct. Creditor will indemnify Bank, its officers, directors,
employees, and agents against claims, liabilities, and expenses arising from any
Notice of Exclusive Control (including reasonable attorneys' fees and
disbursements), except to the extent the claims, liabilities, or expenses are
caused by Bank's gross negligence or willful misconduct.

 

 

7.Termination; Survival

 

a.     Creditor may terminate this agreement by notice to the Banking Office and
Customer. Bank may terminate this agreement on 30 day's notice to Creditor and
Customer.

 

b.     If Creditor notifies Bank that Creditor's security interest in the
Account has terminated, this agreement will immediately terminate.

 

c. Sections 5, "Bank's Responsibility," and 6, "Indemnity," will survive
termination of this agreement.

 

8.Governing Law

 



 

 

 

This agreement and the Account will be governed by the laws of the State of New
York. Bank may not change the law governing the Account without Creditor's
express written agreement, which consent shall not be unreasonably withheld.

 

9.Entire Agreement

 

This agreement is the entire agreement and supersedes any prior agreements and
contemporaneous oral agreements of the parties concerning its subject matter.

 

10.Amendments

 

No amendment of, or waiver of a right under, this agreement will be binding
unless it is in writing and signed by the party to be charged.

 

11.Severability

 

To the extent a provision of this agreement is unenforceable, this agreement
will be construed as if the unenforceable provision were omitted.

 

12.Other Agreements

 

For so long as this agreement remains in effect, transactions involving the
Account shall be subject, except to the extent inconsistent herewith, to the
provisions of such deposit account agreements, disclosures, and fee schedules as
are in effect from time to time for accounts like the Account.

 

13.Successors and Assigns

 

The provisions of this agreement shall be binding upon and inure to the benefit
of Bank, Creditor and Customer and their respective successors and assigns.

 

14.Notices

 

A notice or other communication to a party under this agreement will be in
writing and will be sent to the party's address set forth below or to such other
address as the party may notify the other parties, and will be effective on
receipt.

 

15.Counterparts

 

This agreement may be executed in counterparts, each of which shall be an
original, and all of which shall constitute but one and the same instrument.

 

The foregoing is hereby acknowledged and agreed to, effective as of the last of
the dates set forth below.

 

[signature page follows]

 



 

 





 

INSPIREMD, INC.

(Customer)

 



By:   /s/ Craig Shore  



 

Name: Craig Shore

 

Title: Chief Financial Officer

 

Address:

 

InspireMD, Inc.
Attention: Craig Shore
800 Boylston Street, Suite 1600
Boston, Massachusetts 02199

 

Facsimile: _____________________

 

Telephone: 857-453-6553

 

Date: October 23, 2013

 



 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

(Creditor)

 



By:   /s/ K. Nicholas Martitsch  



 

Name: K. Nicholas Martitsch

 

Title: Associate General Counsel

 

Address:

 

Hercules Technology Growth Capital, Inc.

Legal Department
Attention: Chief Legal Officer and Mr. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301

 

Facsimile: 650-473-9194

 

Telephone: 650-289-3060

 

Date: October 23, 2013



 



 

 

 

 

BANK LEUMI USA

(Bank)

 



By:   /s/ Avram Keusch   /s/ Howard Kramer  



 

Name: Avram Keusch and Howard Kramer

 

Title: First Vice President and Vice President

 



Address: 579 Fifth Avenue, 5th Floor (Banking office)   New York, NY 10017    
Facsimile: 212-626-1072 (Banking office)     Telephone:   212-626-1056 and
212-626-1055 (Banking office)



 

 

Date: October 23, 2013

 



 

 



 

Exhibit A

 

Notice of Exclusive Control

 

 

 

 

Dear:

 

 

Reference is made to the Deposit Account Control Agreement dated as of
___________ , 20__ (the “Control Agreement”) by and among you, the undersigned,
and ____________________ (“Customer”). Terms defined in the Control Agreement
and used without other definition herein shall have the respective meanings
herein assigned to such terms in the Control Agreement.

 

Pursuant to Section 2 of the Control Agreement, you are hereby directed, from
and after the date hereof, to execute only instructions originated by Creditor,
and not to accept for execution any further entitlement orders originated by
Customer.

 



  Very truly yours,                   By:           Title:    

 





 

